Title: To James Madison from Louis-André Pichon, 19 October 1803 (Abstract)
From: Pichon, Louis-André
To: Madison, James


19 October 1803, Georgetown. Encloses two commissions and requests exequaturs for Jean-François Soult as French commissioner of commercial relations for South Carolina at Charleston and Alire Raffeneur Delille as vice-commissioner of commercial relations for North Carolina at Wilmington.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1). 2 pp.; in French; in a clerk’s hand, signed by Pichon. Enclosures not found.



   
   Jean-François Soult (1771–1823), brother of Gen. Nicolas-Jean de Dieu Soult, served as prefect of Lys, 1811–14 (Tulard, Dictionnaire NapoléonJean Tulard et al., Dictionnaire Napoléon (Paris, 1987)., p. 1586).


